DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, applicant should clarify the structure and/or arrangement intended by “wherein a portion of the coil pattern includes a seed pattern having a cutting portion in which the external coil turn is disposed, the cutting portion extending in the extension direction.”  Claims 2-5 inherit the defect of the parent claim.
Regarding claim 6, applicant should clarify the structure and/or arrangement intended by “wherein a height of an internal coil turn of the plurality of coil turns is lower than a height of an external coil turn of the plurality of coil turns connected to the internal coil turn and outwardly of the internal coil turn.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 23-27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ito et al. [US 2013/0222101 A1.]
Ito et al. discloses a coil component [figures 17-18] comprising: 
- a support member [2a]; and 
- a plating seed pattern [figure 18] disposed on a surface of the support member and having a coil shape having a plurality of windings formed thereon, wherein the plating seed pattern comprises a plurality of segments in at least one of the plurality of windings that are spaced apart and isolated from each other by one or more cutting portions [figure 18.]
Regarding claim 24, Ito et al. further discloses a pattern wall structure [41] disposed on the surface of the support member between adjacent windings of the plurality of windings of the plating seed pattern.
Regarding claim 25, Ito et al. further discloses the plurality of segments of the plating seed pattern comprises a first segment and a second segment jointly forming at least one winding of the coil shape and spaced apart by a first cutting portion [figures 17-18.] 
Regarding claim 26, Ito et al. further discloses a plating layer [30a] disposed on the first and second segments of the plating seed pattern and on the first cutting portion, wherein the plating layer has a lower height on the first segment than on the second segment of the plating 
Allowable Subject Matter
Claims 1-6 are would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant’s arguments with respect to claim(s) 23-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TUYEN T NGUYEN/            Primary Examiner, Art Unit 2837